Citation Nr: 0823312	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
PTSD.  

The veteran testified at a March 2008 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

The veteran's DD 214 and personnel records do not confirm 
that he was engaged in combat with the enemy; thus, the 
record must contain service records or other evidence to 
corroborate the veteran's statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  The veteran identified various 
stressful incidents during his Board hearing.  He indicated 
that while he was at boot camp, one of his squad members 
attempted suicide.  The veteran stated that he did not 
remember the individual's name and he did not know if the 
individual had died.  The Board notes that this report has 
not been or is not capable of verification given the lack of 
specificity.  The veteran also described a confrontation with 
another NCO.  He stated that he visualized killing the man 
with a gun.  He stated that informal charges were filed for 
insubordination.  The veteran reported that he became 
depressed while he was in Thailand, and described and 
incident where he purposefully cut himself with a 
switchblade.

Service treatment records confirm the veteran's past history 
of insubordination and his episode of depression in Thailand.  
The veteran was hospitalized in service after boring the 
point of a knife into his forehead above and between the 
eyes.  The clinical record shows that he did this in a near 
state of disassociation after he had been "rejected" by a 
message girl.  It was noted that the veteran's past history 
revealed an Article 15 for insubordination and indifferent, 
poor work record.  The veteran was diagnosed with and 
immature personality and was recommended for discharge.  

The veteran has not yet been afforded a VA examination.  
Medical evidence of record shows that the veteran has been 
diagnosed with PTSD.  An October 2004 PTSD intake indicates 
that the veteran had non-combat PTSD related to events 
primarily relating to conflict with an NCO.  November 2004 
PTSD psychological testing indicates that the veteran did not 
have PTSD, but instead suffered from cyclothymia.  More 
recent VA treatment reports reflect diagnoses of PTSD, 
dysthymic disorder, obsessive compulsive disorder, and 
depression, to rule out bipolar disorder. 

In light of the evidence discussed above, and the "low 
threshold" as announced in Mclendon v. Nicholson, the Board 
finds that remand for a VA examination is necessary to 
clarify the veteran's current diagnosis and to determine if 
the veteran has PTSD that is related to a confirmed stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case for a 
comprehensive VA psychiatric 
examination to determine if the veteran 
has a current diagnosis of PTSD due to 
a verified in-service stressor.  The 
two identified stressors, verified by 
service treatment records, include the 
veteran's confrontation with an NCO 
which resulted in disciplinary action 
for insubordination, and an episode of 
depression where the veteran cut 
himself with a knife and was later 
hospitalized.

Following the examination, the examiner 
should express opinion on the following 
questions: (1) What are the current 
psychiatric diagnoses; (2) Is it at 
least as likely as not (probability of 
50 percent or greater) that any 
acquired psychiatric disorder was first 
manifested in service or was the result 
of verified event(s) in active service. 
If PTSD is present, the examiner should 
specify each stressor deemed of 
sufficient gravity to produce PTSD. In 
arriving at this opinion, the examiner 
should provide a rationale for the 
opinions expressed. If an opinion 
cannot be medically determined without 
resort to mere speculation or 
conjecture, this should be commented 
upon in the report. The claims folder 
and a copy of this remand should be 
made available to the examiner.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
